Citation Nr: 1817597	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-25 170	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a compensable rating for status post, crush injury, right 5th finger with flexion deformity. 



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985, August 1990 to July 1991, February 2003 to February 2004, and March 2005 to September 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's right 5th finger disability has been manifested by pain, stiffness, swelling, tenderness, limitation of motion, decreased grip strength/dexterity of the right hand and degenerative arthritis changes; there is no indication of limitation of motion of any finger other than the right 5th finger, loss of use equivalent to amputation.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a right 5th finger injury are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5216-5230 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA complied with its duty to notify via an October 2013 letter.  38 U.S.C. § 5103.  
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's post-service treatment records are in the claims file.  The Veteran has not identified any other outstanding post-service treatment records.

An examination was completed in October 2013 that reflected a full examination of the Veteran and review of his pertinent medical history.  Therefore, the examination is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
For the above reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, the Board will proceed with addressing the merits of this appeal.

Legal Standards and Analysis

The Veteran asserts that his right 5th finger is worse than the currently-assigned noncompensable rating.  

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'' as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute functional loss and is just one fact to be considered when evaluating functional impairment).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 
In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's residuals of a right 5th finger injury are rated under 38 C.F.R. § 4.71a, DC 5230 as limitation of motion of the ring or little finger.  Under DC 5230, a noncompensable rating is warranted for any limitation of motion of the little finger.  38 C.F.R. § 4.71a, DC 5230.

Under DC 5227, a noncompensable rating is warranted for either unfavorable or favorable ankylosis of the little finger.  38 C.F.R. § 4.71a, DC 5227.

A note to DC 5227 directs that consideration should also be given to whether a rating for amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  DC 5156 evaluates amputation of the little finger and provides a 10 percent rating where there is amputation, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto; and a 20 percent rating where there is amputation, with metacarpal resection (more than one-half bone lost).  Id.

As applicable to this case, the preamble to 38 C.F.R. § 4.71a, DCs 5216-5230 provides, that:

(1) For the little finger (digit V), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.  

(3) Evaluation of ankylosis of the little finger: (i) if both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) if both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) if only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) if only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.  Id. 

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.  

Lastly under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis, and DC 5010, traumatic arthritis, will be assigned a 10 percent rating where there is X-ray evidence of involvement of 2 or more minor joint groups and a 20 percent rating where there is X-ray evidence of involvement of 2 or more minor joint groups, with occasional incapacitating exacerbations.  

Under these DCs, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Note (1) provides that the 10 and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).

As noted above, the Veteran is service-connected for the right 5th finger, rated as noncompensable.  

In a June 2013 VA Form 21-0820, Report of General Information, the Veteran reported that he wanted to file a claim for a higher rating for his service-connected right 5th finger.  

An April 2013 VA treatment record reflects that the Veteran complained of numbness in the fingers of his right hand and arthritis.  

In a July 2013 VA record, the Veteran reported with complaints of 5th finger pain and immobility.  He denied paresthesias.  On physical examination, the VA examiner noted flexor deformity of the proximal interphalangeal (PIP) joint of the right 5th digit.  The Veteran was unable to actively or passively extend fully at the PIP joint.  The other two joints in the 5th finger had intact range of motion.  

The Veteran underwent a VA hand and finger examination in October 2013.  The VA examiner noted that the Veteran had recently had a traumatic injury to his left thumb, unrelated to his claim for an increase of the right 5th finger.  The Veteran reported that he has a chronic deformity of the right 5th finger and that X-rays show arthritic changes in the PIP joint.  The examiner noted swelling and moderate tenderness as well as fixed flexion deformity of the PIP joint on the 5th finger of the right hand and hyperextension of the distal interphalangeal (DIP) joint of the right 5th finger.  The Veteran reported chronic, persistent pain in the PIP joint, aggravated by any movement of the joint, which causes flare-ups of pain.  The Veteran further asserted that he avoided movement to minimize flare-up pain.  He also reported that he cannot flex his finger with the other fingers, keeping him from getting a good grip on objects and that shaking hands irritates the finger.  

Physical examination revealed a gap of one inch between the right 5th fingertip and the proximal transverse crease of the palm or painful motion in attempting to touch the palm with the fingertips.  Objective evidence of painful motion begins at gap of one inch.  Repeated use testing did not reveal any different measurements.  There was functional loss noted on limitation of range of motion.  There was less movement than normal, weakened movement, incoordination, pain on movement, and deformity of the right 5th finger.  There was pain on palpation and a 3/5 on muscle strength testing in the right-hand grip.  No other fingers of the right hand revealed abnormal findings.  There was no ankylosis of the thumb or fingers of the right hand, including ankylosis that would result in limitation of motion of other digits or interference with function of the hand.  The VA examiner noted degenerative arthritis at the PIP joint in the right 5th finger.  

The Veteran submitted a VA Form 21-4138 in October 2013.  The Veteran argued that he has terrible arthritis and stiffness and that shaking hands, writing, and typing are difficult.  He further stated that the right 5th finger has worsened to the point where he felt he would need surgery.  The Veteran had his VA examination at the same time he submitted this statement. 

A rating decision was issued in January 2014, denying a compensable rating for the Veteran's right 5th finger.  In January 2014, the Veteran submitted a notice of disagreement with the January 2014 rating decision and alleged that his arthritic pain and decreased range of motion causes difficulty with many daily routines.  Further, that he should be evaluated pursuant to diagnostic code 5003 for arthritis, 5010 for arthritis due to trauma, and 38 C.F.R. § 4.59, for painful motion of a joint. 

The evidence reflects that the Veteran's right 5th finger disability is manifested by pain, stiffness, swelling, limitation of motion, and decreased dexterity of the right hand.  There has been no evidence of any limitation of motion of the right thumb, index, long, or ring fingers related to the 5th finger disability and the October 2013 VA examination report specified that there was no limitation of motion, functional loss, or functional impairment (i.e., pain on movement, fatigue, weakness, or incoordination) associated with these fingers.  Although there was limitation of motion associated with the right 5th finger, any limitation of motion of the right 5th finger alone warrants only a noncompensable rating under DC 5230.  The Veteran is already in receipt of the maximum possible rating under DC 5230 based on any limitation of motion of the little finger, by itself (i.e., a 0 percent rating).  See 38 C.F.R. § 4.71a, DC 5230.

Moreover, as the Veteran is in receipt of the maximum schedular rating for limitation of little finger motion under DC 5230, and a higher rating requires evidence of ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application in this case.  See Johnston, 10 Vet. App. 80; see also Sowers v. McDonald, 27 Vet. App. 472 (2016) (finding that section 4.59 is limited by the DC applicable to a claimant's disability, and where that DC does not provide a compensable rating, § 4.59 does not apply).

The October 2013 VA examiner diagnosed the Veteran with arthritic changes of the right 5th finger PIP joint.  Since any limitation of motion of the right 5th finger alone warrants a noncompensable rating under DC 5230, DC 5003 or 5010 only allows for a rating of 10 percent or higher when there is X-ray evidence that two or more major or minor joint groups are affected by arthritis.  Here, X-ray evidence from December 2010, referenced by the October 2013 VA examiner, shows the Veteran has a degenerative arthritis diagnosis for a single joint only, the right 5th finger, only affecting the PIP joint.  Since there is no evidence of multiple involvements of the interphalangeal, metacarpal and carpal joints, a higher rating under DC 5003 is also not warranted.  38 C.F.R. § 4.45(f).  

Moreover, the Veteran is not entitled to a compensable rating under DCs 5003 or 5010 based on limitation of motion.  Such ratings are provided "under the appropriate DC for the specific joint or joints involved."  Since DC 5230 provides a maximum noncompensable rating for limitation of motion, the Veteran is not entitled to a compensable evaluation based on limitation of motion due to arthritis.

The Board acknowledges the January 2009 Board decision submitted by the Veteran that awarded a 10 percent rating based on the provisions of DC 5003 and 5010 and 38 C.F.R. § 4.59.  However, this decision was issued prior to the United States Court of Appeals for Veterans Claims (Court) case of Sowers v. McDonald, cited above, which specifically addressed rating of the pinky finger and held that when reading § 4.59 in conjunction with DC 5230, a compensable rating is not warranted using the arthritis provisions or provisions of § 4.59.  27 Vet. App. at 481.  Therefore, the Sowers case clarified that the law does not provide for a compensable rating as the Veteran alleges.  

Nor has there been any evidence of any ankylosis involving the left little finger or any other finger of the left hand related to the service-connected left little finger disability during the claim period.  See 38 C.F.R. § 4.71a, DC 5227. 

Finally, the October 2013 VA examiner determined that there was no overall functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Thus, the Board finds that the Veteran's degree of adverse symptomatology does not form a sufficient basis for finding the severity of his right little finger disability is equivalent to an amputation under DC 5156. 
In sum, the symptoms of the Veteran's service-connected residuals of a right 5th finger injury most closely approximate the criteria for a noncompensable rating under the applicable rating criteria.  Hence, a higher rating is not warranted and the appeal is denied.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5216-5230.


ORDER

A compensable rating for status post, crush injury, right 5th finger with flexion deformity, is denied.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


